UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6028


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYHAN SENECA TILLMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, District
Judge. (4:03-cr-70056-nkm-mfu-1; 4:08-cv-80109-nkm-mfu)


Submitted:    May 21, 2009                   Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyhan Seneca Tillman, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyhan    Seneca    Tillman         seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard       by    demonstrating           that

reasonable       jurists      would     find      that     any     assessment       of     the

constitutional         claims    by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Tillman has

not     made    the    requisite       showing.           Accordingly,      we      deny    a

certificate       of    appealability         and      dismiss     the    appeal.           We

dispense       with    oral     argument       because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2